Order entered September 30, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00773-CV

                    IN THE INTEREST OF R.R. AND J.V., CHILDREN

                      On Appeal from the 254th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DF-11-02361-R

                                            ORDER
       Before the Court is court reporter Tanner Joy Feast’s September 25, 2014 request for

additional time to file the record and request to strike the incomplete reporter’s record previously

filed by deputy reporter Kendra Thibodeaux. We GRANT the motion and STRIKE the

reporter’s record filed August 26, 2014 by Kendra Thibodeaux. We ORDER Tanner Joy Feast

to file the complete record no later than October 27, 2014.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE